Mr. C. H. Cavness
State Auditor
State Office Building
Austin, Texas
                                Opinion No. ww-1215
                               Re:   Proper state agency to
                                     keep inventory records
                                     of state real property
                                     acquired by the State
                                     Building Commission
                                     for state building sites
Dear Mr. Cavness:                    and properties.
          You have recently requested the opinion of this
office as to the proper agency to keep Inventory records
of state real property acquired by the State Building
Commission for state building sites and properties.
          Your letter requesting the opinion as to the
above question states in part as follows:
         “Various real propertiesacquired by
   the State prior to the creation of the
   Building Commission are carried in the
   records of the State Board of Control,
   some having been first set up years ago
   at such prices as could be determined from
   old cost records . . . and all others,
   acquired in comparatively recent years, having
   been entered at their costs. Properties
   acquired by orthrough the Building Commis-
   sion since its creation are carried in the
   records of the Building Commission at their
   costs. It is the State Auditor’s belief
   that all of these real properties should
   be put into the records of one or the other,
   and we do not feel that which one if of
   particular importance.”
          Subsection c of Section 51b, Article III, Texas
Constitution is quoted as follows:
          “Under such terms and conditions as
Honorable C. H. Cavness, page 2 (WW-1215)


     are now or may be hereafter provided by law,
     the Commission may acquire necessary real
     and personal property, salvage and disposal
     of property unsuitable for State purposes,
     modernize, remodel, build and equip buildings
     for State purposes, and negotiate and make
     contracts necessary to carry out and
     effectuate the purposes herein mentioned."
          Section 3, Article 678m, Vernon's
     Civil Statutes, reads as follows:
         "The Commission shall have the authority
    to promulgate such rules and regulations it
    deems proper for the effective administration
    of this Act. Under such terms and conditions
    as may be provided by law, the Commission may
    acquire necessary real and personal property,
    modernize, remodel, build and equip buildings
    for State purposes, . . .ll
          Section 7, Article 678m, Vernon's Civil Statutes,
reads as follows:
         "The Commission shall obtain title for the
    State and retain control of the real property
    acquired for sites and of the buildings located
    thereon until final construction Is completed
    and the buildings are occupied by the State
    agencies to be housed therein, at which time
    the management and control of said buildings
    shall be transferred to the Board of Control.
    Except as otherwise provided in this Act, the
    initial occupants shall be those State agencies
    agreed upon by the Commission and the Board of
    Control."
          Section 8, Article 678m, Vernon's Civil Statutes,
is quoted as follows:
          "The Commission shall have the authority
     to call on any Department of State Government
     to assist it in carrying out the duties of the
     Commission and particularly, it shall be the
     duty of the Board of Control to do and perform
     such acts and functions in connection with this
     Act as the Commission may direct; and to that end
Honorable C. H. Cavness, page 3 (W-1215)


     any portion of the money appropriated to the
     Commission may be allocated by the Commission
     to the Board of Control and expended by it under
     the direction of the Commission In carrying out
     the provisions of this Act."
          Ownership of all of the real properties acquired
by the State Building Commission is, of course, in the State
of Texas and the question asked, simply, is whether the
State Building Commission or the Board of Control should
keep the inventory records on all such properties. The
answer must be found in the intent of the legislature as
indicated by the passage of Article 678m, Vernon's Civil
Statutes and the sections thereunder.
          In 1955, under the authority of Section 51b,
Article III of the Texas Constitution, legislation was
passed authorizing a new state agency to be known as the
State Building Commission, giving this commission broad
duties and powers as set out in the above quoted sections,
the effective date of this legislation being June 24, 1955.
We thus find that as of the passage of this legislation
the custody and control of the real properties acquired for
sites and buildings to be occupied by the State agencies
were transferred by legislative enactment from the Board
of Control to the State Building Commission. Although
under Section 7 of Article 678m; when the buildings are
completed and occupied by the State agencies, the management
and control of said buildings are to be transferred to the
foard of Control, Section 8, Article 678m, states that,
       it shall be the duty of the Board of Control to do
a&d'p&form such acts and functions in connection with this
Act as the Commission may direct," and we are of the
opinion that the functions given the Board of Control  under
this Act have to do, mainly, with,.themanagement of the
buildings after being occupied by the State agencies and
the control of the personal property located therein and
that any additional duties given the Board of Control as
to state building sites and properties are to be delegated
to the Board of Control by the State Building Commission.
          It is generally conceded that in the interest of
efficiency and sound business practice the responsibility
for the inventory records of all real properties acquired
for building purposes by the State Building Commission and
the Board of Control, past or present, should be placed in
one agency. By the passage of Article 678m authorizing
the State Building Commission and giving broad powers to
Honorable C. H. Cavness, page 4 (W’W-1215)


this agency, we think it clear that the Legislature intended
that the State Building Commission should have the authority
to make the decision as to which agency should be given the
responsibility of.keeping the inventory records as to real
property acquired by the state for building purposes. If
the commission feels that it would be more feasible for
the records to be kept under the supervision of the Board
of Control, it has the power, under Article 678111to delegate
such agency to take over this activity. However, if the
commission is of the opinion that the records could be kept
more expeditiously by the State Building Commission itself,
they may do so. In other words, it is strictly discretionary
with the State Building Commission as to which agency should
keep the records.
          Therefore, it is the opinion   of this office that the
State Building Commission may delegate   the Board of Control to
keep the inventory records of all real   properties acquired
for building purposes by the state, or   it may assume this
duty and responsibility within its own   organization.
          However, we wish to point out that under sub-
section 3, Article &413a-13, Vernon's Civil Statutes, that
the State Auditor is "granted the authority and it shall be
his duty to require such changes in the accounting system
or systems and record or records of any office, department,
board, bureau, institution, commission or state agency, that
in his opinion will augment or provide a uniform, adequate,
and efficient system of records and accounting." There-
fore, under this Article, it is also the opinion of this
office that, in the absence of the delegation of this
function by the State Building Commission, and in the
absence of an efficient system for keeping these inventory
records, this to be determined by the State Auditor, the
State Auditor not only has the power but it is his duty in
the interest of providing an efficient system of records,
to designate either the State Building Commission or the
Board of Control as the proper authority to keep the inven-
tory records.

                       SUMMARY
          The Building rommission, under Article 6781~1
     Vernon's Civil Statutes, may designate the Board
     of Control as the agency responsible for keeping
     the inventory records on all properties acquired
     by the State for building sites and purposes or
1   .




        Honorable C. H. Cavness, page 5 (WW-1215)


            the Building Commission itself may assume this
            responsibility. However, the State Auditor has
            the authority under Article 4413a-13 of'vernonls
            Civil Statutes to designate either the Board of
            Control or the State Building Commission to keep
            the inventory records In the event there is no
            efficient system of keeping these Inventory
            records and in the absence of the delegation
            of this function by the State Building Commis-
            sion.
                                   Very truly yours,
                                   WILL WILSON
                                   At rney General of Texas

                                           dc       LfQ-=y
        1BW:kh                By   A la Barron Wilcox
                                   I
                                   Assistant
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman

        Henry Braswell
        Malcolm Quick
        Joe B. McMaster


        REVIEWED FOR THE ATTORNEY GENERAL
        BY: Houghton Brownlee, Jr.